       Case 5:19-cv-00207-BSM Document 45 Filed 09/07/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

CHANCE ROWE                                                                 PLAINTIFF
ADC #169022

v.                        CASE NO. 5:19-CV-00207-BSM

STEVEN STRINGFELLOW,                                                     DEFENDANT
Doctor, Delta Regional Unit
                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 7th day of September, 2021.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
